Citation Nr: 1430654	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-48 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for polyarteritis nodosa (PAN), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jon Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is associated with the claims file.



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had service in Vietnam from August 20, 1970 to October 28, 1971; thus, he is presumed to have been exposed to Agent Orange during active military service.

2.  The weight of the probative evidence of record does not show that PAN is related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange.



CONCLUSION OF LAW

PAN was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the initial adjudication of the Veteran's claim, a letter dated in June 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional private treatment records from the Mayo Clinic, he has not provided the required authorization to enable VA to obtain those records and has not submitted them himself.  Accordingly, VA has met its duty to assist with regard to obtaining relevant medical evidence.  Id. 

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The RO obtained VA opinions in February 2011 and May 2013, which the Board finds to be adequate in this case because the opinions provided are based on a complete review of the Veteran's claims file and provide supporting explanation and rationale for the conclusions reached.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran does not allege that the VA opinions are inadequate.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the October 2012 Board hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current PAN is related to his active duty service, to include exposure to Agent Orange during service.  During an October 2012 hearing before the Board, the Veteran testified that, based upon his own personal research as well as what he has been told by his treating physicians, he believes that his PAN may have been caused by Agent Orange.  He explained that the research is leaning towards an environmental cause for PAN, and that herbicides and dioxin are included among the list of suspicious environmental factors.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are negative for any complaints of or treatment for PAN.  During his October 2012 hearing before the Board, the Veteran testified that he first developed symptoms of PAN approximately four years before.  VA treatment records reflect that the Veteran was hospitalized in January 2010 with complaints of abdominal pain.  After a thorough work-up, the Veteran's treating physicians diagnosed PAN in February 2010.  VA treatment records from 2010 through 2013 reflect continued treatment for PAN.  

In support of his claim, the Veteran has submitted records reflecting that he is participating in a research study through the Mayo Clinic to learn more about PAN.  Additionally, the Veteran provided a June 2010 statement from Dr. Santilli, a VA Chief of Vascular Surgery, who stated that there is "no known cause for developing his poly-arthritis nodosa," and that he "did not know of any proven link between polyarthritis nodsum and agent orange exposure" but that this fact "did not preclude a cause and effect relationship."  The Veteran also provided a letter from Dr. Krug, a VA rheumatologist, who stated that there is "no identified association between Agent Orange and PAN, but there is also nothing that refutes an association between Agent Orange and PAN."  Dr. Krug noted that there was "some suggestion that Agent Orange could be linked to the development of autoimmune disease," but that the "cause of PAN in [the Veteran] is not known."  Dr. Krug explained that 

environmental triggers can cause PAN, and since there is no proof that Agent Orange does not cause PAN, and because Agent Orange apparently can be associated with the later development of autoimmune disease, it is possible that there could be some connection between Agent Orange and the development of PAN in [the Veteran.

Also in support of his claim, the Veteran has submitted numerous internet articles as medical treatise evidence.  The medical treatise information provides general background information on PAN.  One of the articles notes a possible circumstantial association with PAN and dioxin exposure, but concludes that the cause of PAN is not understood, and that a correlation between dioxin exposure and PAN is not outside of the realm of possibility but that correlation does not necessarily imply causation.  None of the other medical treatise evidence speaks to a link between PAN and Agent Orange.

The evidence of record which leans against the Veteran's claim for service connection includes a February 2011 VA opinion and a May 2013 VA opinion.  After reviewing the Veteran's claims file, the February 2011 VA examiner opined that the Veteran had no objective evidence of myocardial ischemia.  The examiner noted that the Veteran was claiming that PAN was ischemic heart disease.  The examiner explained that PAN is a peripheral arterial disease affecting the arteries and that ischemic heart disease does not include peripheral vascular disease or other peripheral manifestations of atherosclerosis.  The examiner noted that the Veteran reported subjective complaints of symptoms similar to ischemic heart disease, but that those symptoms do not equate to the presence of a diagnosis.  The examiner concluded that there was no objective evidence of myocardial ischemia based on current records.

The May 2013 VA examiner diagnosed PAN and opined that it was less likely than not that the Veteran's PAN was caused by his military service or Agent Orange exposure.  The examiner explained that there was no significant scientific causal relationship acknowledged between Agent Orange and PAN.  The examiner noted that the Veteran reported an in-service blood transfusion, but that there was no evidence of any history of hepatitis.  The examiner's opinion was based upon an examination of the Veteran, a review of the Veteran's claims file, as well as medical literature identified in the opinion.

As noted above, the Veteran contends that his PAN is the result of in-service exposure to Agent Orange.  After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for PAN.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD Form 214 confirms that he served in Vietnam from August 20, 1970 to October 28, 1971; therefore, he is presumed to have been exposed to herbicide agents during his active duty service.  However, PAN is not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309.  The Board acknowledges the representative's argument that PAN is similar to ischemic heart disease, which is a presumptive disorder, and therefore, that service connection for PAN should be awarded on a presumptive basis.  Nevertheless, there is no medical evidence in the claims file which states that PAN is a form of ischemic heart disease.  Moreover, the February 2011 VA examiner specifically found that the Veteran does not have ischemic heart disease.  Accordingly, as PAN is not listed among the diseases eligible for presumptive service connection, and because there is no evidence of ischemic heart disease in the claims file or other medical evidence stating that PAN is a form of ischemic heart disease, service connection for PAN on a presumptive basis due to exposure to Agent Orange is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The weight of the probative evidence of record does not show that the Veteran's PAN is directly related to his active duty service.  The Board acknowledges that there are two medical opinions suggesting a possible link between the Veteran's PAN and his exposure to Agent Orange in Vietnam.

In that regard, Dr. Santilli opined that, although he did not know of any proven link between PAN and Agent Orange, this fact did not preclude a causal relationship.  Similarly, Dr. Krug stated that, although there is no proof that Agent Orange causes PAN, it is possible that there could be some connection between Agent Orange and PAN because Agent Orange can be associated with the later development of autoimmune disease.  Although these opinions suggest a possible relationship between the Veteran's PAN and his in-service exposure to Agent Orange, neither opinion was able to say that there is a causal relationship between the Veteran's PAN and his Agent Orange exposure.  The opinions provided by Dr. Santilli and Dr. Krug are speculative, and are afforded little probative value for the purpose of determining the etiology of the Veteran's PAN.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  The opinions lack the definitive conclusion required for medical opinions to be considered probative, and they do not establish that it is as likely as not that the Veteran's PAN is related to active duty service, to include Agent Orange exposure.  Accordingly, the Board affords little probative value to the opinions provided by Dr. Santilli and Dr. Krug.

The Board affords the most probative value to the May 2013 VA opinion, which concluded that the Veteran's PAN was less likely than not caused by his military service or Agent Orange exposure.  The VA examiner's opinion was based on a thorough review of the evidence in the claims file and provided supporting rationale for the opinion, specifically noting that there was no history of hepatitis and that there is no significant scientific causal relationship between Agent Orange and PAN.  As the May 2013 VA opinion was based on a thorough review of the claims file and provided supporting explanation and rationale for the opinion provided, the Board affords the opinion of the May 2013 VA examiner significantly more weight than the opinions provided by Dr. Santilli and Dr. Krug.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

With regard to the medical treatise information submitted by the Veteran, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the medical treatise information submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Moreover, the medical treatise information does not state that there is a direct causal link between dioxin or Agent Orange exposure and PAN.  As noted above, the only medical treatise which discusses PAN and dioxin exposure concluded that the cause of PAN was not understood, that a correlation between dioxin exposure and PAN is not outside of the realm of possibility, but that correlation does not imply causation.  Because the treatise evidence does not establish a definitive causative link between PAN and Agent Orange exposure, it is of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993).

With regard to the lay statements submitted in support of the Veteran's claim, lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board acknowledges that the statements are competent evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In that regard, the Veteran's statements are competent evidence that he developed symptoms of PAN in approximately 2008.  However, as a lay person, the Veteran is not competent to provide an opinion as to matters of medical causation.  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a lay person, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present an opinion regarding etiology.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Thus, the Veteran's lay statements regarding the etiology of his PAN do not constitute competent medical evidence on which the Board can make a determination.  See also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

In reaching this decision the Board considered the doctrine of reasonable doubt.  There is a current diagnosis of PAN.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Nevertheless, the Veteran's service treatment records are negative for any complaints of or treatment for PAN, and the Veteran does not allege that he has had symptoms of PAN since service.  Moreover, the weight of the probative evidence in the claims file does not link the Veteran's PAN directly to his active duty service or to his in-service exposure to Agent Orange.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and service connection for PAN is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to service connection for PAN is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


